Citation Nr: 0200997	
Decision Date: 01/30/02    Archive Date: 02/05/02

DOCKET NO.  00-16 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left foot disorder.  


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from March 
1983 to September 1983, and on active duty from May 1984 to 
March 1987, and from November 1987 to March 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision from the Fort, 
Harrison Department of Veterans Affairs (VA) Medical and 
Regional Office Center (M&ROC).  

The M&ROC determined that new and material evidence had not 
been submitted to reopen previously denied claims of 
entitlement to service connection for low back and left foot 
disorders.

The veteran provided oral testimony before the undersigned 
Member of the Board in October 2001, in Fort Harrison, 
Montana by way of video conference, a transcript of which has 
been associated with the claims file.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  In September 1999 the Board, in pertinent part, declined 
to reopen the claims of entitlement to service connection for 
low back and left foot disorders.  

3.  Additional evidence submitted since the September 1999 
Board decision is either cumulative or redundant, or 
otherwise does not bear directly and substantially upon the 
issues at hand, and by itself or in connection with the 
evidence previously of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claims.  


CONCLUSION OF LAW

Evidence received since the final September 1999 
determination wherein the Board denied reopening the claims 
of entitlement to service connection for low back and left 
foot disorders is not new and material, and the veteran's 
claims for those benefits are not reopened.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991); 38 C.F.R. §§ 3.156(a), 20.1100, 
20.1105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record before the September 1999 
decision wherein the Board declined to reopen the claims of 
service connection for low back and left foot disorders is 
reported in pertinent part below.  

On examination in April 1984 the veteran reported a history 
of broken bones in the left foot.  He denied a history of 
recurrent back pain.  The examiner noted that the veteran had 
a history of a fractured left foot with no sequelae.  
Examinations of the feet and the spine were noted as normal.  

In May 1984 the veteran was seen complaining of a one-week 
history of lower back pain which started after he was picking 
up trailers.  No objective findings were made.  

In May 1984 the veteran was seen for a blister on the third 
metatarsal of his left foot that developed during a 10-mile 
road march.  The assessment was a blister.  

In June 1984 the veteran was seen for reports of a painful 
left foot with no history of trauma.  He stated that the pain 
had started after a 10-mile road march two weeks prior.  
Examination revealed no edema, discoloration or increased 
warmth.  The foot was tender along the ball of the foot.  It 
was indicated that there was diffuse tenderness in the 1st 
toe.  The assessment was metatarsalgia of the left foot.  

In March 1985 the veteran was seen for a history of, in 
pertinent part, low back pain.  He reported that the pain in 
his back started one-week prior while he was lifting 
trailers.  Range of motion of the back was within normal 
limits, with pain elicited on extension.  No diagnosis 
pertaining to the back was documented.  

In May 1986 the veteran was seen for sharp pain in the mid-
spinal area when lifting or getting up after sitting for a 
period of time.  On examination, the spine appeared straight 
without tenderness to palpation.  There was no swelling or 
discoloration.  Range of motion was normal with slight pain.  
The assessment was mild back pain.  Motrin, 800 milligrams 
(mg), was prescribed.  

On examination in July 1987 the veteran again reported a 
history of a fractured left foot, and denied a history of 
recurrent back pain.  Examinations of the feet and spine were 
found to be normal.  

In April 1988 the veteran was seen for complaints of low back 
pain.  He reported back pain in May 1988 as well.  
Examination at this time revealed full, active range of 
motion with pain on extension only.  The lower thoracic area 
was described as tender.  The pertinent assessment was a mild 
back strain.  800 milligrams of Motrin was prescribed.  

In June 1988 the veteran was seen for back pain.  Pain was 
noted on examination.  The assessment was mechanical low back 
pain.  In June 1988 x-rays were taken of the lumbosacral 
spine.  

The radiological report noted that the films revealed lucency 
in the base of the right femoral neck, which was thought to 
be probably benign.  Examination also revealed spina bifida 
of the S1 vertebra, with no other abnormality found.  The 
veteran was seen for mechanical low back pain again in August 
1989.  

In October 1989 the veteran reported a history of recurrent 
back pain.  However, examination of the spine was described 
as normal.  

In February 1990 the veteran was seen for cramping in the 
arches of his feet.  Examination of the feet revealed no 
swelling and no discoloration.  There was positive distal 
circulation, and the right arch was lower than the left arch.  
The assessment was a probable fallen arch of the right foot.  

In March 1990 the veteran was seen for, in pertinent part, 
lower back pain and cramps in the feet during the evening 
hours and after standing for a long period of time.  
Examination of the back revealed some tenderness.  
Examination of the feet revealed normal range of motion and 
no tenderness, edema, or discoloration.  The assessment was 
back pain and a possible strain in the arch of the feet.  

Shortly before his discharge, the veteran submitted an 
application for compensation or pension.  

In May 1990 a VA examination was conducted.  The veteran 
reported, in pertinent part, low back pain.  A history of a 
foot disorder was also noted.  On examination, the lower 
extremities showed no edema, cyanosis, or clubbing.  The 
examiner noted that there appeared to be some flattening of 
the arch of the right foot when compared to the left.  X-rays 
of the foot revealed hammertoes on the right foot, with no 
acute or intrinsic bony abnormality of significance noted.  

In November 1990 the M&ROC, in pertinent part, granted 
service connection hammertoes of the right foot, and denied 
service connection for a low back disorder.  

The veteran appealed, in pertinent part, the denial of the 
back claim, and reported that he had been treated for his 
back problems by Dr. S at Red Lodge.  In January 1991 the 
M&ROC received records from the Red Lodge Clinic.  These 
records date from June 1989 to December 1990, and document 
treatment of multiple medical problems.  In April 1990 he was 
seen for complaints of low back pain.  It was noted that he 
had a history of epididymitis and prostatitis.  No findings 
regarding the back were made.  

In March 1991 the M&ROC received medical records from Dr. JWS 
dated from January 1991.  These records do not document 
treatment of back or foot problems.  

During a local hearing conducted in November 1991 the veteran 
testified, in pertinent part, that he experienced back pain 
in service.  Tr., pp. 3-4.  

At the time of the hearing the M&ROC received private medical 
records from Dr. JWS dated from January 1991 to October 1991.  
Progress notes through August 1991 document no diagnoses of a 
back disorder with the exception of a reference to spina 
bifida in August 1991.  In October 1991 x-rays of the 
lumbosacral spine were interpreted as revealing spina bifida 
occulta of the first sacral segment, and degenerative 
arthritis involving the apophyseal joints of the lumbosacral 
junction.  

The M&ROC received additional medical records in November 
1991.  This includes a May 1991 evaluation for bilateral knee 
pain.  During this evaluation the veteran also reported 
cramping in both feet.  On examination, the veteran 
internally rotated the bilateral femurs as he walked.  No 
specific findings concerning the feet or back were 
documented.  

In October 1991 Dr. WHL conducted an examination of the 
veteran in conjunction with his complaints of low back pain.  
On examination, the veteran's neurologic condition was found 
to be normal, without evidence of myelopathy, radiculopathy, 
or clear congenital spine abnormality.  

In March 1992 the M&ROC received an examination report from 
Dr. JDH dated from December 1991.  A history of, in pertinent 
part, back pain dating back to service was reported.  Upon 
examination, it was concluded that the veteran had mechanical 
low back pain.  

In March 1994 the Board, in pertinent part, denied 
entitlement to service connection for a low back disorder.  

In June 1994 the veteran submitted a claim of entitlement to 
service connection for a foot condition.  Submitted at this 
time was a November 1992 letter from Dr. DBH.  Dr. DBH noted 
that he had treated the veteran since November 1991 for pain 
in the feet.  He noted the veteran's report that these 
problems had first developed while he was in the service.  

Dr. DBH noted that he had found the veteran to have chronic 
plantar fasciitis and tendonitis, and opined that the 
veteran's foot problems were the result of an "accumulation 
of strain and activity with the most recent years being the 
likely period of time that these problems would have 
developed.  Therefore, it is my opinion that these 
problems...are service related."  

In August 1994 the veteran reported receiving treatment for 
his feet at the Fort Harrison VA Medical Center (VAMC), and 
by Dr. DBH.  

In August 1994 the M&ROC received records from Dr. DBH.  
These records document treatment of plantar fasciitis in 
November 1991, December 1991, and January 1992.  These 
records also include a copy of Dr. DBH's December 1991 letter 
relating the disorder to the veteran's service.  

Subsequently associated with the claims folder are records 
from the Fort Harrison VAMC.  These records are dated from 
November 1992 to September 1994.  In November 1992 the 
veteran was seen for pain and cramps in both feet.  

Examination revealed pes planus on the right, as well as a 
rigid forefoot.  There was pain over the dorsum of the foot.  
Examination of the left foot was noted as "unremarkable" 
except for "very cold toes," decreased "cap refill."  No 
specific assessment pertaining to the left foot was 
documented.  In September 1994 he was seen for, in pertinent 
part, low back pain and foot pain.  No specific assessment 
was documented.  

In January 1995, the M&ROC, in pertinent part, denied service 
connection for a left foot disorder.  The veteran appealed.  
In April 1995 a hearing before the M&ROC was conducted.  The 
veteran reported suffering from cramping in his feet while he 
was in the service.  Tr., p. 2.  A substantive appeal was not 
submitted, and this decision became final.  

In May 1995 the M&ROC received private medical records that 
include progress notes from Dr. DBH.  These records document 
additional treatment for plantar fasciitis in March 1995 and 
April 1995.  

In March 1997 the veteran submitted a claim for service 
connection of a back disorder.  

In April 1997 the M&ROC, in pertinent part, declined to 
reopen the claim of service connection for a low back 
disorder, and also declined to reopen the claim of service 
connection for a left foot disorder.  The record indicates 
that these issues were appealed and perfected on appeal.  

In his April 1997 notice of disagreement, the veteran 
contended that the Motrin he was taking during and after 
service suppressed and reduced his symptoms of arthritis, and 
that his arthritis was in fact present during the first year 
after his separation from the military.  

In January 1998 the veteran submitted a lay statement from a 
friend, TRH.  TRH reported that the veteran was under his 
command and that they were roommates.  

While roommates, TRH reported that the veteran would 
continuously wake up during the night complaining of one or 
more symptoms, including low back pain and cramps in the 
feet.  

In March 1998 the M&ROC received VA medical records 
documenting, in pertinent part, complaints of cramping and 
pain in the arches of the feet.  

In May 1998 a hearing before the M&ROC was conducted.  The 
veteran indicated that his arthritis of the back manifested 
itself within one year of his discharge from service.  He 
also indicated that the medication he was taking (Motrin) was 
masking the symptoms of arthritis at that time.  Tr., pp. 1-
2.  He testified that he frequently woke up in the night 
while in service from cramping of the feet.  Tr., p. 4.  
Reference was also made to the statement from Dr. JDH.  Tr., 
p. 4.  Another hearing was conducted in September 1998; 
however, this pertained to the veteran's knees.  

In June 1999 a hearing was conducted before the Board.  The 
veteran again appeared to contend that his arthritis 
manifested itself within one year after his discharge from 
service, and the Motrin he was taking at the time masked his 
symptoms.  Tr., p. 2.  He reported having pains and cramping 
in his feet ever since his discharge from the military.  Tr., 
p. 7.  The veteran also made reference to an examination 
conducted by Dr. JWS in December 1991.  Tr., p. 6.  The 
record shows that this report was already on file.  

In September 1999 the Board declined to reopen the claims of 
entitlement to service connection for low back left foot 
disorders.  It also denied service connection for a left foot 
disorder as secondary to a service connected right foot 
disability.  

The veteran attempted to appeal this decision; however, the 
United States Court of Appeals for Veterans Claims (Court) 
dismissed the appeal as a result of the veteran's failure to 
file a timely Notice of Appeal (NOA).  

In May 2000 the veteran requested that the claim of service 
connection for a left foot disorder be reopened.  Submitted 
with this claim was an April 2000 letter from Dr. DBH.  

Dr. DBH restated the veteran's history and findings as 
determined by him in 1991.  He then opined that the "timing 
and progression of [the veteran's] symptoms are consistent 
with the accumulation of strain from the activity of the 
years most recent to that period of time.  Based on this, it 
is my opinion that the cause of his foot problems is military 
service related."  

Dr. DBH noted that he "stated this same opinion" in his 
November 1992 letter, and specified that he was restating it 
again in this letter to place emphasis on his conclusions.  

In April 2000 the veteran requested Dr. WHL to provide an 
opinion as to whether his arthritis of the back had become 
manifest within one year of his discharge from service, and 
whether the Motrin he was taking at the time masked such 
symptoms.  The veteran offered his own opinion that the 
Motrin did mask such symptoms and that the arthritis did 
first manifest itself within one year of his discharge from 
service.  

In May 2000 Dr. WHL responded that an x-ray of the veteran's 
spine taken in October 1991 had revealed spina bifida and 
some arthritic changes in the apophyseal joints.  He noted 
that the veteran was taking 800 mg of Motrin at that time.  
Dr. WHL concluded, "[s]o, the answer to your question "Could 
arthritic symptoms then be masked by the Motrin?" and the 
answer is yes."  

In July 2000 the M&ROC declined to reopen the veteran's 
claims, finding that no new and material evidence had been 
presented.  The veteran appealed.  

In June 2001 the M&ROC received a medical report from Dr. 
DAW.  Dr. DAW reported having evaluated the veteran's 
complaints of foot pain and cramping.  Based upon the 
examination, it was determined that the veteran had plantar 
fasciitis.  
The veteran had apparently asked Dr. DAW whether 800 mg of 
Ibuprofen "tid" could mask the symptoms of the above problem.  
Dr. DAW concluded in the affirmative that the 
antiinflammatory would be able to mask the symptoms of this 
problem and would also decrease the ability of a patient to 
identify it due to pain.  

Dr. DAW also specifically commented that the plantar 
fasciitis would be exacerbated by carrying heavy weight, 
walking long distances, and, in general, overuse of the feet 
bilaterally.  

In October 2001 a videoconference hearing was conducted 
before the undersigned Member of the Board.  During this 
hearing it was generally contended that new and material 
evidence had been presented to reopen the claims.  It was 
specifically contended that the recently submitted medical 
evidence from Drs. DAW, WHL, and DBH constituted new and 
material evidence.  Tr., pp. 4-7.  

Criteria

The Board initially notes that 38 C.F.R. § 3.156 was recently 
amended, and that the standard for finding new and material 
evidence has changed as a result.  66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  However, this change in the law is not 
applicable in this case because the veteran's claim was not 
filed on or after August 29, 2001, the effective date of the 
amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).  

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2001).

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 20.1105 (2001).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).  

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in conjunction with other evidence in the 
record, that it must be considered to decide the merits of 
the claim.  See Anglin v. West, 203 F.3d 1343, 1345-46 (Fed. 
Cir. 2000) (upholding the first two prongs of the Colvin new 
and materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 
9 Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  
Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); Hickson v. West, 
12 Vet. App. 247 (1999).

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim and 
supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (codified as amended at 38 U.S.C. 
§ 5103 (West Supp. 2001)).  The Act also requires the 
Secretary to make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (codified at 38 U.S.C. 
§ 5103A (West Supp. 2001)).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  See generally Holliday v. Principi, 
14 Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claims.  By virtue of the initial rating decision, Statement 
of the Case (SOC) and the Supplemental Statement of the Case 
(SSOC) issued during the pendency of the appeal, the veteran 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claims.  That is, they were provided with notice of the 
laws and regulations pertaining to reopening a claim that has 
been previously denied.  Further, the M&ROC provided a 
rationale applying such laws to the facts of this case, 
explaining why the current evidence on file was not new and 
material, thereby placing them on notice of the type of 
evidence that would be needed to substantiate his claims.  
Therefore, the duty to notify has been satisfied.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

The duty to assist has been satisfied because the M&ROC has 
made reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claims, including any relevant 
records adequately identified by the veteran as well as 
authorized by him to be obtained.  

In fact, it appears that all evidence identified by the 
veteran relative to these claims has been obtained and 
associated with the claims folder.  Service medical records 
were obtained and associated with the claims folder.  VA 
medical records have been obtained from the Fort Harrison 
VAMC, and private medical records identified by the veteran 
are associated with the claims file (e.g., records from Dr. 
DBH, Dr. JWS, Dr. JDH, and Red Lodge Clinic).  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West Supp. 2001); see also 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

A VA examination is not required in this case with respect to 
either of the issues on appeal because such assistance does 
not have to be provided until it is determined that new and 
material evidence has been presented.  66 Fed. Reg. 45,631 
(to be codified at 38 C.F.R. § 3.159(c)(4)(iii)).  



In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claims is required to comply with 
the duty to assist the veteran as mandated by the 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent SSOC was issued 
to the veteran.  As a result, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  

In Bernard, the Court held that, before the Board addresses 
in a decision a question that has not been addressed by the 
M&ROC, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration in the first instance of his 
claims pursuant to this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  Moreover, the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issues 
on appeal, and has done so.  In view of the foregoing, the 
Board finds that the veteran will not be prejudiced by its 
actions and that a remand for adjudication by the M&ROC would 
only serve to further delay resolution of the veteran's 
claims.  See Bernard, supra.

Therefore, no useful purpose would be served in remanding 
this matter simply for initial consideration of the VCAA by 
the M&ROC.  Such a remand would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  

The Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In fact, the Court recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of whether new and material 
evidence has been presented to reopen either of the veteran's 
claims.  


Analysis

The Board initially notes that nothing in the new duty to 
assist law as described above requires that a claim be 
reopened except when new and material evidence has been 
presented as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West Supp. 2001); see also Wensch v. Principi, 
No. 99-2210 (U.S. Vet. App. Dec. 20, 2001) (Ivers, J., 
concurring) (while the VCAA provides more detail of the 
Secretary's duty to assist than the prior codification, it 
has not significantly changed or expanded the substantive 
nature of the duty to assist).  

When a claim is finally denied by the Board, it may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991); 38 C.F.R. §§ 3.104, 3.156(a) (2001).  

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  


In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and not merely cumulative of evidence previously of 
record.

Evidence has been submitted which was not in the record at 
the time of the September 1999 determination.  The evidence 
presented since the September 1999 decision includes medical 
records from Dr. DAW, Dr. WHL, and Dr. DBH, and statements 
and hearing testimony from the veteran.  

Nonetheless, in the instant case, the Board finds that new 
and material evidence has not been submitted to reopen the 
veteran's claims of service connection for low back and left 
foot disorders.  38 C.F.R. § 3.156(a).  

As was stated above, in order to reopen a claim by providing 
new and material evidence, the veteran must submit evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

Dr. DBH's April 2000 medical opinion linking the veteran's 
foot disorder to service does not satisfy the requirements of 
being new and material.  Dr. DBH's April 2000 opinion, by his 
own admission, is merely a restatement of his previous 
November 1992 medical opinion, an opinion already of record 
prior to the September 1999 Board decision.  As noted by the 
Board in its September 1999 decision, Dr. DBH's November 1992 
medical opinion was of record at the time of the final 
January 1995 M&ROC decision denying service connection for a 
left foot disorder.  

Review of the M&ROC's January 1995 decision shows that Dr. 
DBH's November 1992 statement was considered by the M&ROC, as 
it was listed as part of the evidentiary record in the 
decision, and because records from this physician were 
specifically referred to in the rationale.  

In his April 2000 opinion Dr. DBH offered no new support or 
rationale for his conclusion that the veteran's foot problem 
had been incurred in service.  In his November 1992 opinion, 
he found that the veteran's foot problems were the result of 
an "accumulation of strain and activity with the most recent 
years being the likely period of time that these problems 
would have developed.  Therefore, it is my opinion that these 
problems...are service related."  

This conclusion was essentially parroted in Dr. DBH's April 
2000 opinion in which he concluded that the "timing and 
progression of [the veteran's] symptoms are consistent with 
the accumulation of strain from the activity of the years 
most recent to that period of time.  Based on this, it is my 
opinion that the cause of his foot problems is military 
service related." (emphasis added).  

Indeed, Dr. DBH himself acknowledged that his April 2000 
medical opinion was a restatement of the opinion he had 
provided in his November 1992 letter.  As noted above, he 
also provided no additional rationale beyond what was 
provided in the November 1992 letter.  Therefore, the Board 
finds that the April 2000 medical opinion from Dr. DBH is 
redundant and duplicative of evidence previously considered 
prior to the most recent final decision, and is therefore not 
new.  See 38 C.F.R. § 3.156(a); Anglin, supra.  

Dr. WHL's May 2000 statement and Dr. DAW's January 2001 
statement are new insofar as they were not previously of 
record, and are not cumulative or redundant in nature.  
However, this evidence is not material because the statements 
are not probative of the issues at hand, and because they are 
not so significant that either must be considered in order to 
fairly decide the merits of the claims.  Id.  




In essence, the veteran obtained Dr. WHL's opinion to bolster 
his contention that his arthritis first became manifest 
within the first year after his discharge from the military.  

While Dr. WHL's opinion provides support for the general 
proposition that Motrin can mask arthritic symptoms, it 
offered no opinion on the issue of whether the veteran's 
arthritis first became manifest within the first post-service 
year.  

In general, it does not provide a more complete picture of 
the origin of the veteran's back disability.  See Hodge, 155 
F.3d at 1363.  

It is therefore not probative of the issue at hand and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, it is not 
material evidence.  See 38 C.F.R. § 3.156(a); Anglin, supra.

Similarly, Dr. DAW indicated that Motrin can mask symptoms of 
plantar fasciitis to the point that the patient would not be 
able to identify it due to pain.  Dr. DAW also indicated that 
carrying heavy weight, walking long distances, and overuse of 
the feet would exacerbate plantar fasciitis.  

Again, these conclusions offered by Dr. DAW are only general 
statements without any opinion given with respect to the 
veteran's left foot disability; thus, it did not provide a 
more complete picture of the origin of the veteran's left 
foot disability.  See Hodge, 155 F.3d at 1363.  

It is therefore not probative of the issue at hand and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, it is not 
material evidence.  See 38 C.F.R. § 3.156(a); Anglin, supra.


Some of the statements and testimony provided by the veteran 
are new, in that such testimony was not previously of record.  
However, his basic contention that his arthritis was manifest 
within the first post-service year, and his reference to the 
findings of Dr. DAW, Dr. WHL, and Dr. DBH in support of this, 
and his general contention that these disorders are related 
to service during October 2001 hearing testimony is not 
material evidence.  

Such statements and contentions are not new and material 
evidence because they are not competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488 (1997) (competent medical evidence is 
required to provide a relationship between a current 
disability and continuous symptomatology); see also Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995).  

Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  

In Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
noted "lay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."  Further, there is 
some question as to whether the veteran's contentions are 
even new, as the evidence previously of record already 
contains similar assertions.  

In light of the foregoing, the Board must conclude that the 
veteran has not submitted "new" and "material" evidence to 
reopen his claims of entitlement to service connection for 
low back and left foot disorders.  38 C.F.R. § 3.156(a) 
(2001).  

As new and material evidence has not been submitted to reopen 
the veteran's claims of entitlement to service connection for 
low back left foot disorders, the Board's analysis must end 
here.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).


ORDER

The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
a low back disorder, the appeal is denied.

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
left foot disorder, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

